

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

OMNIBUS FOURTH AMENDMENT TO CREDIT AGREEMENT AND
 
SIXTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT
 
This Omnibus Fourth Amendment to Credit Agreement and Sixth Amendment to Note
and Warrant Purchase Agreement (“Amendment”) is made as of the 30th day of
March, 2011 between Implant Sciences Corporation, a Massachusetts corporation
(the “Company”), and DMRJ Group LLC, a Delaware limited liability company (the
“Investor”).


BACKGROUND
 
A. Company and Investor are parties to a certain Note and Warrant Purchase
Agreement dated as of December 10, 2008 (as modified or amended from time to
time, including, without limitation, as amended by that certain Omnibus Waiver
and First Amendment to Credit Agreement and Third Amendment to Note and Warrant
Purchase Agreement dated as of January 12, 2010 (the “First Omnibus Amendment”),
that certain Omnibus Second Amendment to Credit Agreement and Fourth Amendment
to Note and Warrant Purchase Agreement dated as of April 23, 2010 (the “Second
Omnibus Amendment”), and that certain Omnibus Third Amendment to Credit
Agreement and Fifth Amendment to Note and Warrant Purchase Agreement dated as of
September 30, 2010 (the “Third Omnibus Amendment”),the “Purchase Agreement”),
pursuant to which, among other things, Investor purchased that certain Amended
and Restated Senior Secured Convertible Promissory Note dated March 12, 2009 in
the original aggregate principal amount of $5,600,000 (the “March 2009 Note”).
 
B. Pursuant to the Purchase Agreement, Investor subsequently purchased that
certain Senior Secured Promissory Note dated July 1, 2009 in the original
aggregate principal amount of $1,000,000 (the “July 2009 Note” and together with
the March 2009 Note, the “Term Notes” and each a “Term Note”).
 
C.   The Purchase Agreement and all instruments, documents and agreements
executed in connection therewith, or related thereto, including, without
limitation, the March 2009 Note and the July 2009 Note, are referred to herein
collectively as the “Purchase Documents”.
 
D. Company and Investor are also parties to a certain Credit Agreement dated
September 4, 2009 (as modified or amended from time to time, including, without
limitation, as amended by the First Omnibus Amendment, the Second Omnibus
Amendment and the Third Omnibus Amendment, the “Credit Agreement”), pursuant to
which, among other things, the Company executed and delivered to Investor that
certain Promissory Note dated September 4, 2009 in the original aggregate
principal amount of $3,000,000 (as amended by that certain Amended and Restated
Promissory Note dated January 12, 2010 in the original aggregate principal
amount of $5,000,000 and that certain Amended and Restated Promissory Note dated
as of April 23, 2010 but effective as of April 7, 2010 in the original aggregate
principal amount of $10,000,000, the “Revolver Note” and together with the March
2009 Note and the July 2009 Note, each a “Note” and collectively, the “Notes”).
 
 

 
 

--------------------------------------------------------------------------------

 

E. The Credit Agreement and all instruments, documents and agreements executed
in connection therewith, or related thereto, including, without limitation, the
Revolver Note, are referred to herein collectively as the “Credit Documents” and
together with the Purchase Documents, each a “Transaction Document” and
collectively, the “Transaction Documents”.
 
F. Company has requested that Investor modify certain definitions, terms and
conditions in the Transaction Documents, and Investor is willing to do so on the
terms and conditions hereafter set forth.
 
G. All capitalized terms not otherwise defined herein shall have the meaning
ascribed thereto in the Transaction Documents.
 
NOW, THEREFORE, with the foregoing Background incorporated by reference and made
a part hereof and intending to be legally bound, the parties agree as follows:
 
1. Amendments to the Transaction Documents.  Upon the effectiveness of this
Amendment:
 
(a) Maturity Date.  Notwithstanding anything to the contrary contained in any of
the Transaction Documents (including, without limitation, any of the Notes), the
“Maturity Date” (as defined in the March 2009 Note, the July 2009 Note and the
Credit Agreement) shall be defined as April 7, 2011.
 
(b) Amendments to Credit Agreement. Effective as of March 30, 2011, Section 1.45
of the Credit Agreement is hereby amended and restated as follows:
 
1.45           Facility Limit means $15,000,000.
 
(c) Financial Covenants. Notwithstanding anything to the contrary contained in
the Purchase Agreement, the Credit Agreement and the Transaction Documents,
Investor and the Company agree and acknowledge that the financial covenants
contained in Sections 3.29(a), 3.30, 3.32 and 3.33 of the Purchase Agreement and
Sections 5.1(q)(i), (r), (t) and (u) of the Credit Agreement shall not be tested
from the date hereof through April 7, 2011 (it being understood that any failure
to comply with such covenants during such period shall not cause or result in
any default or Event of Default).
 
2. Effectiveness Conditions.  This Amendment shall be effective upon the
execution and delivery by Company and each Person who delivered a Guarantee to
Investor in connection with the Transaction Documents (each a “Guarantor” and
collectively, the “Guarantors”) to Investor of this Amendment.
 
3. Additional Covenants. Promptly, but in any event no later than April 4, 2011,
the Company shall deliver to Lender an Amended and Restated Promissory Note (the
“A&R Revolver Note”) which A&R Revolver Note shall amend and restate the
Revolver Note to reflect the increase in the Credit Limit set forth in Section
1(b), above, in form and substance satisfactory to Lender.
 

 
2

--------------------------------------------------------------------------------

 

4. Expenses.  The Company shall pay any and all costs, fees and expenses of
Investor (including without limitation, attorneys’ fees) in connection with this
Amendment and the transaction contemplated hereby.  The Company shall pay such
amounts upon execution of this Amendment.
 
5. No Waiver.  Investor reserves all of its rights and remedies arising with
respect to any and all defaults or events of defaults under the Transaction
Documents that may be in existence on the date hereof, regardless of whether
such defaults or events of default have been identified, or which may occur in
the future.  Investor has not modified, is not waiving and has not agreed to
forbear in the exercise of, any of its present or future rights and
remedies.  No action taken or claimed to be taken by Investor will constitute
such a waiver, modification or agreement to forbear.  This Amendment does not
obligate Investor to agree to any other extension or modification of the
Transaction Documents nor does it constitute a course of conduct or dealing on
behalf of Investor or a waiver of any other rights or remedies of Investor
except as and only to the extent expressly set forth herein.  No omission or
delay by Investor in exercising any right or power under the Transaction
Documents, this Amendment or any related instruments, agreements or documents
will impair such right or power or be construed to be a waiver of any default or
Event of Default or an acquiescence therein, and any single or partial exercise
of any such right or power will not preclude other or further exercise thereof
or the exercise of any other right, and no waiver will be valid unless in
writing and then only to the extent specified.
 
6. Ratification of Loan Documents.  Except as expressly set forth herein, all of
the terms and conditions of the Purchase Agreement, the Credit Agreement and the
other Transaction Documents are hereby ratified and confirmed and continue
unchanged and in full force and effect.  All references to any of the
Transaction Documents shall mean the applicable Transaction Document as modified
by this Amendment.
 
7. Collateral.  Company and Guarantors hereby confirm and agree that all
security interests and liens granted to Investor pursuant to the Transaction
Documents continue in full force and effect and shall continue to secure the
Obligations (as defined in the Security Agreements (as defined in the Purchase
Agreement and as defined in the Credit Agreement)), including all liabilities
and obligations (primary, secondary, direct, contingent, sole, joint or several)
due or to become due, or that are now or may be hereafter contracted or
acquired, or owing, under the Notes and any other instruments, agreements or
other documents executed and/or delivered in connection herewith or therewith,
in each case, whether now or hereafter existing, voluntary or involuntary,
direct or indirect, absolute or contingent, liquidated or unliquidated, whether
or not jointly owed with others, and whether or not from time to time decreased
or extinguished and later increased, created or incurred, and all or any portion
of such obligations or liabilities that are paid, to the extent all or any part
of such payment is avoided or recovered directly or indirectly from Investor as
a preference, fraudulent transfer or otherwise as such obligations may be
amended, supplemented, converted, extended or modified from time to time.
 

 
3

--------------------------------------------------------------------------------

 

8. Acknowledgment of Guarantors.  By execution of this Amendment, each Guarantor
hereby acknowledges the terms and conditions of this Amendment and confirms that
Guarantors jointly and severally and absolutely and unconditionally guarantee,
as surety, all of Guarantied Obligations (as defined in the Guaranty from
Guarantors to Investor dated December 10, 2008 and in the Guaranty from
Guarantors to Investor dated September 4, 2009) including all liabilities and
obligations (primary, secondary, direct, contingent, sole, joint or several) due
or to become due, or that are now or may be hereafter contracted or acquired, or
owing, under the Notes and covenants that each such Guaranty remains unchanged
and in full force and effect and shall continue to cover the existing and future
Obligations of Company to Investor.
 
9. Governing Law.  This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Amendment
shall not be interpreted or construed with any presumption against the party
causing this Amendment to be drafted.
 
10. Signatories:  Each individual signatory hereto represents and warrants that
he or she is duly authorized to execute this Amendment on behalf of his or her
principal and that he or she executes the Amendment in such capacity and not as
a party.
 
11. Duplicate Originals:  Two or more duplicate originals of this Amendment may
be signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument.  This Amendment may be
executed in counterparts, all of which counterparts taken together shall
constitute one completed fully executed document.  Signature by facsimile or PDF
shall bind the parties hereto.
 




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment the day and year
first above written.
 


COMPANY:
IMPLANT SCIENCES CORPORATION
 
By: /s/ Glenn D. Bolduc
Name: Glenn D. Bolduc
Title: President
 
GUARANTORS:
C ACQUISITION CORP.
 
 
By: /s/ Glenn D. Bolduc
Name: Glenn D. Bolduc
Title: President
 
 
ACCUREL SYSTEMS INTERNATIONAL CORPORATION
 
 
By: /s/ Glenn D. Bolduc
Name: Glenn D. Bolduc
Title: President
 
 
IMX ACQUISITION CORP.
 
 
By: /s/ Glenn D. Bolduc
Name: Glenn D. Bolduc
Title: President
 
INVESTOR:
DMRJ GROUP LLC
 
By: /s/ D. J. Small
Name: Daniel Small
Title: M.D.
 

 
 
 
[SIGNATURE PAGE TO OMNIBUS AMENDMENT]

 
 

--------------------------------------------------------------------------------

 
